DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2009/0021107) in view of Nakahashi et al. (US 2012/0187799).
With respect to claim 1, Nishiyama et al. discloses an  elastic wave device (Figs 1A-1B) comprising: a piezoelectric substrate (item 2); an IDT electrode (item 3) that is provided on the piezoelectric substrate (Fig 1B); and a dielectric layer (item 7) that is provided on the piezoelectric substrate and covers the IDT electrode (Fig 1B); and the piezoelectric substrate includes LiNbO3, and θ of Euler angles (about 0°±5°,θ,0°±10°) of the piezoelectric substrate is within a range of about 8° to about 32° (Paragraph 42).
Nishiyama et al. does not disclose that the IDT electrode includes a first electrode layer and a second electrode layer that is stacked on the first electrode layer, the first electrode layer including a metal or an alloy with a higher density than a metal included in the second electrode layer and a dielectric included in the dielectric layer.
Nakahashi et al. teaches an elastic wave device that includes a first electrode layer (item 3a) and a second electrode layer (item 3b) that is stacked on the first electrode layer (Fig 1), the first electrode layer including a metal or an alloy with a higher density than a metal included in the second electrode layer and a dielectric included in the dielectric layer (Paragraph 8).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the two-layer electrode of Nakahashi et al. with the elastic wave device of Nishiyama et al. for the benefit of providing improved insertion loss and coupling coefficient (Paragraph 44 of Nakahashi et al.).
With respect to claim 2, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that θ of the Euler angles of the piezoelectric substrate is within a range of about 12* to about 26° (Paragraph 42).
With respect to claim 3, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that Rayleigh waves are used as a principle mode of elastic waves that propagate along the piezoelectric substrate excited by the IDT electrode (Abstract). Yaoi discloses that the first electrode layer includes a thickness at which an acoustic velocity of shear horizontal waves is lower than an acoustic velocity of the Rayleigh waves (Abstract).
With respect to claim 4, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that the first electrode layer includes at least one selected from a group consisting of Pt, W, Mo, Ta, Au and Cu and alloys of these metals (Paragraph 41).
With respect to claim 5, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that the first electrode layer includes Pt or an alloy including Pt as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.047λ (Paragraph 39).
With respect to claim 6, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi discloses that the first electrode layer includes W or an alloy including W as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.062λ (Paragraphs 39 and 41).
With respect to claim 7, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that the first electrode layer includes Mo or an alloy including Mo as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.144λ (Paragraphs 39 and 41).
With respect to claim 8, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that  the first electrode layer includes Ta or an alloy including Ta as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.074λ (Paragraphs 39 and 41).
With respect to claim 9, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that the first electrode layer includes Au or an alloy including Au as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.042λ (Paragraphs 39 and 41).
With respect to claim 10, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that the first electrode layer includes Cu or an alloy including Cu as a main component; and a thickness of the first electrode layer is greater than or equal to about 0.136λ (Paragraphs 11, 39, and 41).
With respect to claim 11, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that the second electrode layer includes Al or an alloy including Al as a main component (Paragraph 39).
With respect to claim 12, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 11. Nakahashi et al. discloses that a thickness of the second electrode layer is greater than or equal to about 0.0175λ (Paragraph 39).
With respect to claim 16, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that a duty ratio of the IDT electrode is greater than or equal to about 0.48 (Table 1).

With respect to claim 17, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nakahashi et al. discloses that a duty ratio of the IDT electrode is greater than or equal to about 0.55 (Table 1).
With respect to claim 18, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that at least one reflector (items 4 and 5) is provided on a same surface of the piezoelectric substrate as the IDT electrode (Figs 1A and 1B); and the at least one reflector is located at a side of the IDT electrode in a propagation direction of an elastic wave that propagates along the piezoelectric substrate (Fig 1A).
With respect to claim 19, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that the elastic wave device defines a one-port elastic wave resonator (Paragraph 55).
With respect to claim 20, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1. Nishiyama et al. discloses that the IDT electrode includes first and second electrode fingers that extend in a direction perpendicular or substantially perpendicular to a propagation direction of an elastic wave that propagates along the piezoelectric substrate (Fig 1A).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. in view of Nakahashi et al. and Okamoto et al. (US 2013/0026881)
With respect to claim 13, the combination of Nishiyama et al. and Nakahashi et al. discloses the elastic wave device according to claim 1.
Nishiyama et al. does not disclose that the dielectric layer includes at least one dielectric out of SiO2 and SiN.
Okamoto et al. teaches an elastic wave device in which the dielectric layer includes at least one dielectric out of SiO2 and SiN (Paragraph 69).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the dielectric layer of Okamoto et al. with the elastic wave device of Nishiyama et al. for the benefit of reducing leakage and improving frequency temperature characteristics (Paragraph 71 of Okamoto et al.). 
With respect to claim 14, the combination of Nishiyama et al., Nakahashi et al., and Okamoto et al. discloses the elastic wave device according to claim 13. Okamoto et al. discloses that the dielectric layer includes SiO2 (Paragraph 69).
With respect to claim 15, the combination of Nishiyama et al., Nakahashi et al., and Okamoto et al. discloses the elastic wave device according to claim 14. Okamoto et al. discloses that a film thickness of the dielectric layer is greater than or equal to about 0.30λ (Paragraph 71).
Response to Arguments
Applicant's arguments filed 2 March 2022 have been fully considered but they are not persuasive.
Applicant argues that it would not be obvious to combine the two-layer electrode of Nakahashi with the surface acoustic wave device of Nishiyama et al., arguing that Nishiyama teaches away from the proposed combination, as applicant argues that the device of Nishiyama would be rendered unsatisfactory for its intended purpose because Nishiyama states that the density of the IDT electrode material should be 1.5 times the density of silicon dioxide. However, what is described as a preferred embodiment by Nishiyama is not the same as a teaching away from other embodiments. Nishiyama does not explicitly teach away from other IDT materials, it merely states a preferred embodiment. Also, Nakahashi and Nishiyama are both directed to surface acoustic wave devices; therefore, the proposed combination would not render Nishiyama unsatisfactory for its intended purpose, as the intended purpose of Nakahashi is the same as the intended purpose of Nishiyama.
Applicant argues that Nishiyama is directed to a surface acoustic wave device that includes lithium niobate as the material for its substrate, and that Nakahashi includes lithium tantalate as the material for tis substrate, and argues that this results in a significant structural difference that would render the combination of their features as nonobvious. However, both of these materials are widely used within the field of piezoelectric surface acoustic wave devices, with both being among the most commonly used materials for these devices. The Okamoto reference (which was cited in the rejection of claims 13-15), recognizes the interchangeability of these materials (Paragraph 65). This difference is in no way a significant structural difference, and would not render combinations of their teachings related to the IDTs as nonobvious.
Applicant argues that Nishiyama discloses a single layer IDT electrode and that any additional layers (outside the IDT) must be thin, such that the thickness of the IDT is substantially equal to the thickness of the electrode. However, it is unclear how this argument is related to the proposed combination, as this portion of Nishiyama is related to layers outside the IDT layer. The proposed combination replaces the single layer of Nishiyama et al. with the two layers of Nakahashi, it does not add layers outside the IDT; therefore, the portions of Nishiyama related to additional layers outside the IDT are not relevant.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Okamoto et al. does not cure the deficiencies of the rejection of claim 1. However, this argument is irrelevant, as Okamoto was not relied upon for the rejection of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837